Citation Nr: 1132236	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-11 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for major depression, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was afforded a VA examination in September 2008.  He contends that his major depression is more severe, he experiences symptoms such as suicidal ideation, he was unable to complete vocational rehabilitation training due to his mental health problems, and he is currently having ongoing legal problems due to his mental illness.  His representative requests that his claim for a higher rating be granted at this time, or alternatively, the claim should be remanded for current VA Medical Center (VAMC) treatment records, his failed vocational rehabilitation records, and his legal documents with regard to a December 2010 plea to no contest in a criminal proceeding.  It appears from the documents already in the claims file, that the criminal proceedings were in reference to a drug-related charge, but the Veteran and his representative are invited to submit further documentation in that regard.  

Recently, VA treatment records were received.  The most recent records pertaining to psychiatric treatment are dated in mid-2010 and show that the Veteran's global assessment of function (GAF) had dropped since he was last examined.  In addition, while the Veteran furnished VA records dated subsequently, including in 2011, they did not reflect treatment for psychiatric disability and the record does not reflect that the psychiatric records have been requested.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

Since the Veteran contends that his disability is worse and his GAF score has in fact dropped, he should also be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

A review of the claims folder does not reveal that the RO has addressed the issue of entitlement to a TDIU which was raised by the Veteran in his substantive appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU component of the increased rating issue to the RO for proper development and adjudication, per directives set forth in a recent case of the United States Court of Appeals for Veterans Claims ("the Court").  The Court held that if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then the issue of whether a TDIU as a result of that disability is warranted becomes part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the RO/AMC must send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, regarding his claim for entitlement to a TDIU.

Finally, the RO/AMC should obtain the vocational rehabilitation file and consider the contents in conjunction with the other evidence being obtained pursuant to this remand decision.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran and his representative  should be requested to submit further documents with regard to any recent legal proceedings which involved the Veteran's psychiatric disability.  

2.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. A copy of this notification must be associated with the claims folder.

3.  Obtain and associate with the claims file copies of the Veteran's treatment records from the Orlando VA Medical Center, dated since September 2010.

4.  Obtain the Veteran's vocational rehabilitation file and associated it with his claims file.  

5.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected major depression.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's major depression on his social and industrial adaptability. The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's major depression consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should also provide an opinion with respect to whether the Veteran's service-connected disabilities (i.e., major depression and Hepatitis C) render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

All findings, conclusions, and opinions must be supported by a clear rationale.

6.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

7.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


